DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0279262, relying on the provisional application 62/475,600) in view of Ye (US 2018/0270021, relying on the provisional application 62/471,935).

receiving, from a base station (BS), a first duplication indicator in a radio resource control (RRC) entity of the UE, the first duplication indicator indicating that a duplication function is activated ([0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0300] whether to allow for duplication and the number of duplications may be configurable via RRC signaling per radio bearer);
receiving, from the BS, a second duplication indicator in a medium access control (MAC) entity of the UE, the second duplication indicator indicating that the duplication function is activated ([0313] the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.; [0325] the indication may be in form of a bit map. In an example, the indication may be in the MAC subheader corresponding to the BSR. In an example, a value of one in the bit map corresponding to a logical channel may indicate that there is one or more logical channels corresponding to the logical channel with duplicate data);
duplicating a packet data convergence protocol (PDCP) protocol data unit (PDU) in a PDCP entity of the UE ([0282] packet duplication may be based on PDCP with a DC architecture; [0283] PDCP duplication may be used in NR; [0288] PDCP may comprise the duplication function and/or duplicate discard function);
sending, by the PDCP entity, the PDCP PDU to a first radio link control (RLC) entity associated with the PDCP entity and a second RLC entity associated with the PDCP entity ([0305] data from a packet data convergence protocol (PDCP) entity 
receiving, by the MAC entity of the UE, a first RLC PDU on a first logical channel, wherein the first logical channel is offered to the first RLC entity by the MAC entity ([0305] data from a packet data convergence protocol (PDCP) entity corresponding to a bearer may be duplicated and mapped to a plurality of radio link control (RLC) entities and/or logical channels. In an example, scheduling of the plurality of logical channels may be performed by a single medium access control (MAC) entity; [0303] the logical channels with data and the logical channels with duplicate data may be handled by one MAC entity);
receiving, by the MAC entity, a second RLC PDU on a second logical channel, wherein the second logical channel is offered to the second RLC entity by the MAC entity ([0305] data from a packet data convergence protocol (PDCP) entity corresponding to a bearer may be duplicated and mapped to a plurality of radio link control (RLC) entities and/or logical channels. In an example, scheduling of the plurality of logical channels may be performed by a single medium access control (MAC) entity; [0303] the logical channels with data and the logical channels with duplicate data may be handled by one MAC entity);
determining, by the MAC entity, that both the first RLC PDU and the second RLC PDU are associated with the duplication function according to a first logical channel identifier (ID) of the first logical channel, a second logical channel ID of the second logical LCID); [0296] a RLC PDU may correspond to a PDCP PDU. In an example, a duplicated RLC PDU may consist of a duplicated PDCP PDU; [0288] duplication for CA may build on the PDCP split bearer for duplication to two or more logical channels associated with a MAC entity; [0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0313] the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling; [0305] data from a packet data convergence protocol (PDCP) entity corresponding to a bearer may be duplicated and mapped to a plurality of radio link control (RLC) entities and/or logical channels. In an example, scheduling of the plurality of logical channels may be performed by a single medium access control (MAC) entity).
	However, Babaei does not teach generating, by the MAC entity, a first MAC PDU to be transmitted on a first radio resource allocated by the BS, the first MAC PDU including the first RLC PDU but not the second RLC PDU; and generating, by the MAC entity, a second MAC PDU to be transmitted on a second radio resource allocated by the BS, the second MAC PDU including the second RLC PDU but not the first RLC PDU.
	In an analogous art, Ye teaches generating, by the MAC entity, a first MAC PDU to be transmitted on a first radio resource allocated by the BS, the first MAC PDU including the first RLC PDU but not the second RLC PDU ([0018] once the UE includes the first data from the first logical channel into a first MAC PDU, the UE does not include 
generating, by the MAC entity, a second MAC PDU to be transmitted on a second radio resource allocated by the BS, the second MAC PDU including the second RLC PDU but not the first RLC PDU ([0018] Then, when the UE receives a second uplink grant for uplink transmission on a second carrier from the BS, the UE generates a second MAC PDU for transmission. The UE includes the duplicate of the first data in the second MAC PDU and transmits the duplicate to the BS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ye’s method with Babaei’s method so that the two duplicated MAC PDUs can be transmitted on different carriers, and thereby the ultra-reliable communications can be achieve in the NR system (Ye [0004]).

	Regarding Claim 6, the combination of Babaei and Ye, specifically Babaei teaches the second duplication indicator includes a flag bit in a MAC header ([0313] the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.; [0325] the indication may be in form of a bit map. In an example, the indication may be in the MAC subheader corresponding to the BSR. In an example, a value of one in the bit map corresponding to a logical channel may indicate that there is one or more logical channels corresponding to the logical channel with duplicate data).


	Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xiao et al. (US 2020/0029379) teaches configuration information used for configuring data radio bearer (DRB) supporting packet duplication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413